FILED
                              NOT FOR PUBLICATION                           OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MERLY ZUCELLY GARCIA-PEREZ,                       No.   15-73515

               Petitioner,                        Agency No. A074-802-423

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Merly Zucelly Garcia-Perez, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing her appeal

from an immigration judge’s order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo questions of law. Simeonov v. Ashcroft, 371


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 532, 535 (9th Cir. 2004). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the agency’s decision to deny as a matter of

discretion Garcia-Perez’s request for a waiver of inadmissibility under Immigration

and Nationality Act § 212(h), 8 U.S.C. § 1182(h). See 8 U.S.C. § 1252(a)(2)(B);

Mejia v. Gonzales, 499 F.3d 991, 999 (9th Cir. 2007). Garcia-Perez’s contention

that the agency failed to consider certain positive equities is not supported by the

record and does not amount to a colorable legal or constitutional claim over which

we have jurisdiction. See Mejia, 499 F.3d at 999.

      The agency properly determined that Garcia-Perez was ineligible for

cancellation of removal because she had previously received suspension of

deportation. See 8 U.S.C. § 1229b(c)(6).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    15-73515